Name: Commission Regulation (EEC) No 884/79 of 3 May 1979 adjusting the amount of the levies applicable in the olive oil sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 111 / 18 Official Journal of the European Communities 4. 5 . 79 COMMISSION REGULATION (EEC) No 884/79 of 3 May 1979 adjusting the amount of the levies applicable in the olive oil sector Tariff and subject to the system of fixing by the tendering procedure and imported from 1 April 1979 under certificates for which application was made before that date shall be the levy indicated in the said certificate , reduced by the amount indicated below : (ECU/100 kfO CCT heading No Greece Non-member countries 15.07 A I a ) 24-18 24-18 15.07 A I b) 24-18 24-18 15.07 A I c) 24-18 24-18 15.07 A II a) 27-81 31-43 15.07 A II b) 30-22 35-06 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (2 ), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 2749/78 of 23 November 1978 on trade in oils and fats between the Community and Greece ( 3 ), and in particular Article 5 (6) thereof, Whereas the representative market price and the threshold price of olive oil are substantially altered as from 1 April 1979 ; whereas the levy fixed by tender before that date is accordingly no longer appropriate for the market situation ; whereas the levy indicated in certificates issued on the basis of applications made before 1 April 1979 for imports to be carried out after that date should therefore be adapted on the basis of the difference between the threshold price in force on 31 March 1979 and that in force from 1 April ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 The levy to be paid for quantities of olive oil falling under subheading 15.07 A of the Common Customs The difference between the levy actually paid and the levy applicable , taking account of the reduction provided for in the preceding paragraph , shall be refunded at the request of the importer . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1979 . For the Commission Finn GUNDELACH Vice-President (!) OJ No 172, 30 . 9 . 1966, p . 3025/66 . 0 OJ No L 78 , 30 . 3 . 1979 , p . 1 . (A OJ No L 331 , 28 . 11 . 1978 , p . 1 .